 In the Matter of R. K.O.RADIO PICTURES, INC.andAMERICANFEDERATION OF LABORCase No.R-3742.-Decided May 27, 1942Jurisdiction:motion picture distributing industryInvestigation and Certification of Representatives:existence of question : failureto prove majority ; election necessary.Unit Appropriate for Collective Bargaining:all office employees at the Company'sSt. Louis film exchange, excluding the office manager, branchmanager, outsidesalesmen,porters, back room employees ; no dispute as to ; bookers andconfidential secretaries excluded over objection of union.Mr. Irving Moross,of New York City, for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting coommeree hadarisen concerning the representation of employees of R. K. O. RadioPictures, Inc., St. Louis,Missouri, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice,' before Jack G. Evans, Trial Examiner.Said hear-ing was held at St. Louis, Missouri, on April 17, 1942.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the close of thehearing counsel for the Company moved to dismiss the petition.TheTrial Examiner reserved his ruling.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.On May 13, 1942, the Company filed a brief which the Boardhas considered.'At the same time the Board consolidated this proceeding with seven other cases.OnApril 7,1942,the Board issued an order severing this case from the others.41 N. L.R. B., No. 77.365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYR. K. 0. Radio Pictures, Inc., is a Delaware corporation with itsprincipal office at New York City.We are here concerned withthe St. Louis film exchange of the Company where it is engaged inthe distribution of motion pictures.During its fiscal year endingAugust 31, 1941, the St. Louis exchange of the Company handledapproximately 290 prints of feature pictures and about 115 reelsof short subjects.All the prints distributed at the St. Louis filmexchange are shipped to it from outside Missouri.During the sameperiod, the St. Louis film exchange received over $150,000 in fees,about 30 percent of which was received from exhibitors outsideMissouri.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONDuring December 1941, the Union presented a proposed contractto the Company.The Company replied stating that it had no knowl-edge of the Union's claim to a majority.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7), of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Unionurgesthat all office employees at the St. Louis film ex-change of the Company, including bookers and confidential secre-taries, but excluding the branch manager, office manager, outside sales-men, porters, and back room employees,3 constitute an appropriateunit.The only controversy with respect to the unit concerns bookers2 The Trial Examiner reported that the Union presented nine authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company'spay roll as of April 17, 1942.There are 11 employees on that pay roll.sThe back room employees are presently covered by a contract between the Cnm.parlyand another labor organization affiliated with the American Federation of Labot. R.K. 0. RADIO PICTURES, INC.367and, confidential secretaries.The Unionurgesthat such employeesbe included in the unit, and the Company that they may be excluded.The Company contends that the duties of the bookersare similarto those of the salesmen, who are excluded from the unit by agree-ment of the parties.Bookers contact motion picture exhibitors bymail, telephone, or in the Company's offices and attempt to, sell motionpictures to them.They participate in "drive money" and "bonusmoney" campaigns conducted by the Company and receive the samepercentage of the allotted money as the salesmen.The salary ofthe bookers is about 40 percent higher than that of the other officeemployees.Under the circumstances, we shall exclude the bookersfrom the unit.The branch manager and office manager each have a confidentialsecretary.The Company contends that such employees should beexcluded from the unit because of the confidential nature of theirduties.These employees among other duties, take dictation and filecorrespondence dealing with personnel problems.We shall excludethe confidential secretaries from the unit.We find that all office employees at the St. Louis film exchangeof the Company, excluding the office manager, branchmanager, out-side salesmen, porters, back room employees, bookers, and confidentialsecretaries, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with R. K. O. RadioPictures, Inc., St. Louis, Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in this 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roil period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding any who, have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by American Federation of Labor for the purposes of col-lective bargaining.